Citation Nr: 9915065	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-45 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (RO) which denied the veteran's claim for 
service connection for status post back injury.  The veteran 
testified at a personal hearing at the RO in February 1997, 
and a personal hearing in front of the undersigned Board 
member in April 1999.


FINDINGS OF FACT

1.  There is no competent medical diagnosis of a current back 
disorder.

2.  There is no competent medical evidence of a nexus between 
the veteran's claimed current back disorder and any incident 
of active service.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran contends that he injured his back in February 
1973 during service, and that since that time he has suffered 
repeated recurrences of back pain.  He testified in his 
February 1997 personal hearing that he was put on a profile 
at one point in service due to his back condition.  He states 
that he has been told his condition is not likely to improve.  
He states that he was treated by private physicians at Kaiser 
Permanente of Southern California and VA physicians provided 
through his employment at several VA facilities.  
Specifically, the veteran stated at his hearing that he 
worked at VA medical facilities in Northport, New York and 
Saginaw, Michigan in the 1970's; in Houston, Texas in the 
early 1980's; and Los Angeles, California in the 1980's until 
1991.  The veteran further stated that he was treated at 
employee health clinics at these facilities for his back 
condition, and that during the course of treatment at the Los 
Angeles clinic he decided not to pursue more aggressive 
treatment.  He stated at his 1997 hearing that he had not 
received treatment in six years.  At his April 1999 Board 
hearing, he testified that he had not gone for treatment in 
several years.

Service medical records do not contain an entry documenting 
the veteran's alleged February 1973 back injury.  They do 
show that the veteran complained of back pain and an 
inability to bend over in January 1974 or 1975.  (Although 
one entry states that the complaint occurred in 1974, it 
appears from other entries that this date is incorrect, and 
the veteran actually sought treatment in January 1975.  Since 
he was on active duty from August 1972 to august 1975, either 
date was during service.)  At that time, the veteran reported 
that he had had back pain for two days, particularly on the 
right side.  He was unable to lift his right leg.  He had not 
experienced any back injuries.  He was placed on a 7-day 
profile prohibiting him from lifting objects in excess of 20 
pounds.  In February 1975, the veteran again complained of 
pain in the right side of his lower back as a result of an 
injury the previous morning while running down the stairs.  
The veteran had pain upon flexion of the right lower back, 
with no muscle spasms.  The veteran was treated with 
medication and no diagnosis was rendered.  The veteran's 
separation examination report is negative for any findings 
relating to a back disability.  Clinical evaluation of his 
musculoskeletal system and spine at that time was normal.  

Post-service medical records include records submitted by the 
veteran from the employment health clinics where the veteran 
sought treatment as a VA employee.  Notes from an employee 
health record show a May 1981 visit to the clinic in Houston, 
Texas for low back symptoms.  The notes state that the 
veteran reported a history of recurring back pain for which 
he had sought treatment from the employee health clinic on 
prior occasions.  The notes are partially illegible but do 
refer to the lumbosacral spine.  A second entry four days 
later note that the veteran was much better and was 
discharged from treatment.  There are no further entries on 
this record relating to a back condition.  The file also 
contains an employee health record which is not identified by 
geographic location, but which, based on the veteran's 
testimony, is likely to be from the Los Angeles VA employee 
health clinic.  This record shows that the veteran was 
prescribed Tylenol in December 1991 for an unidentified 
complaint and again was prescribed Tylenol for right shoulder 
pain in November 1992.

After the veteran testified in February 1997 that he had been 
treated at four VA clinics, the RO attempted to retrieve such 
records.  The RO sent written requests for records to VA 
medical centers in Northport, New York; Saginaw, Michigan; 
Houston, Texas; and Los Angeles, California.  All of these 
medical centers responded in writing that they had searched 
for records and there were no records of treatment for the 
veteran.  It is possible, however, that the RO contacted the 
wrong entity within those medical facilities, as the veteran 
was treated as an employee because he worked at those 
facilities, and not as a regular patient.  Nonetheless, as 
the most recent of these records would end in approximately 
1991, they would not contain a current diagnosis and would 
not affect the decision contained herein.  Moreover, the 
veteran stated in correspondence dated in June 1995 that he 
was treated by private physicians in Michigan and Texas, not 
at the VA facilities.  He was unable to obtain records of 
treatment by those private physicians.  

It is also pertinent to note that the veteran indicated that 
he was treated at the Southern California Permanente Medical 
Group, and the RO requested records from two facilities 
operated by that organization.  Records supplied by one of 
those facilities show that, in May 1987, the veteran injured 
himself carrying some items during the course of his 
employment.  He was diagnosed with lumbar strain and treated 
with heat and Motrin.  This record indicates that the veteran 
had a history of back pain.  There are no further records 
pertaining to back complaints.  The veteran asserts that the 
claims file does not contain all of his treatment records 
from Southern California Permanente, however the cover sheet 
for those records from the facility which responded indicate 
that all records for the time period of 1984 to 1991 have 
been provided.  There was no response from the second 
Southern California Permanente facility.

According to the supplemental statement of the case (SSOC) 
issued in April 1997, a VA examination was conducted in March 
1997.  The SSOC states that on examination the veteran 
reported low back pain three to four times per year which 
limits his physical activities.  Range of motion figures are 
reported, but the SSOC does not indicate any diagnosis.  The 
VA examination report is not contained in the claims file.  
However, there is no indication that it provides a current 
diagnosis or a medical nexus between the veteran's current 
condition and his period of active service.

The record shows, and the veteran has conceded, that he has 
no current diagnosis of a back condition.  Because he has not 
obtained treatment in a number of years, the most recent 
diagnosis was "lumbar strain" in May 1987 which was 
rendered when the veteran had an acute episode of pain due to 
heavy lifting.  Moreover, there is no linkage between any 
back condition that the veteran may now have and his period 
of active service.  In order to establish the nexus component 
of a well-grounded claim, the veteran must present competent 
medical evidence linking his current condition to his period 
of active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  In the absence of 
competent medical evidence linking the claimed current 
disability to an in-service injury or disease, service 
connection is not established.  See Epps, 126 F.3d at 1467-
68.  As the record is completely devoid of both a diagnosis 
of a current back disorder and a medical opinion linking the 
claimed current disorder to the veteran's period of service, 
the claim is not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

